                       Case 3:20-cv-00791-JR                    Document 1           Filed 05/15/20          Page 1 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                                US District of Oregon

                                                                  Portland Division


                                                                                   Case No.
                                                                           )
                                                                           )                      (to be filled in by the Clerk’s Office)
                       Leanne J. Hensley
                                                                           )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)          Yes           No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                 -v-
                                                                           )
                                                                           )
                                                                           )
                               Nike                                        )
                              Defendant(s)                                 )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write “see attached” in the space and attach an additional page
with the full list of names.)                                              )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                    Leanne J. Hensley
                               Street Address                          PO Box 6166
                               City and County                         Bend, Deschutes
                               State and Zip Code                      Oregon, 97708
                               Telephone Number                        503 741 1616
                               E-mail Address                          leannejhensley@gmail.com


          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person’s job or title (if known). Attach additional pages if needed.


                                                                                                                                            Page 1 of 11
                       Case 3:20-cv-00791-JR                    Document 1     Filed 05/15/20      Page 2 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1
                               Name                                Jorge Casimiro / Leah Brecunier ~ Assistant
                               Job or Title (if known)             Chief Social & Community Impact Off., Nike PRESID. / NIKE
                               Street Address                      One Bowerman Drive
                               City and County                     Beaverton, Washington
                               State and Zip Code                  Oregon, 97005
                               Telephone Number                    503-671-6453 / (Office: 503-671-3541) / (Office: 503-866-8155)
                               E-mail Address (if known)           jorge.casimiro@nike.com


                    Defendant No. 2
                               Name                                Noel Kinder / Kris Merician ~ Assistant
                               Job or Title (if known)             Chief Sustainability Officer, NIKE
                               Street Address                      One Bowerman Drive
                               City and County                     Beaverton, Washington
                               State and Zip Code                  Oregon, 97005
                               Telephone Number                    503-671-6453
                               E-mail Address (if known)           noel.kinder@nike.com


                    Defendant No. 3
                               Name                                Jenn Longbine
                               Job or Title (if known)             Global Director Talent Acquisition, Nike Direct
                               Street Address                      One Bowerman Drive
                               City and County                     Beaverton, Washington
                               State and Zip Code                  Oregon, 97005
                               Telephone Number                    503-671-6453 / Direct: 310-913-7722
                               E-mail Address (if known)           jenn.longbine@nike.com /


                    Defendant No. 4
                               Name                                Alex Maier / ****See Attached FULL List of Nike Contacts
                               Job or Title (if known)             Global Marketing Director of NIKE Swim Division
                               Street Address                      One Bowerman Drive
                               City and County                     Beaverton, Washington
                               State and Zip Code                  Oregon, 97005
                               Telephone Number                    503-671-6453
                               E-mail Address (if known)           alex.maier@nike.com




                                                                                                                         Page 2 of 11
                       Case 3:20-cv-00791-JR                    Document 1      Filed 05/15/20   Page 3 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name                                Nike World Headquarters
                               Street Address                      One Bowerman Drive
                               City and County                     Beaverton, Washington
                               State and Zip Code                  Oregon, 97005
                               Telephone Number                    503-671-6453


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                                 Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                                 Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                                 Other federal law (specify the federal law):
                                 Genetic Information Nondiscrimination Act (GINA) / 1st & 8th Ammendment
                                 Relevant state law (specify, if known):
                                 - 42 U.S.C. as Codified, 1983/1985/1986/1988 1983/1985/1986/1988 / ORS 659.800 & ORS
                                 659.805 / Oregon SB577
                                 Relevant city or county law (specify, if known):




                                                                                                                           Page 3 of 11
                       Case 3:20-cv-00791-JR                    Document 1   Filed 05/15/20   Page 4 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                                          Failure to hire me.
                                          Termination of my employment.
                                          Failure to promote me.
                                          Failure to accommodate my disability.
                                          Unequal terms and conditions of my employment.
                                          Retaliation.




                                                                                                                     Page 4 of 11
                       Case 3:20-cv-00791-JR                    Document 1     Filed 05/15/20     Page 5 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                                          Other acts (specify):     Contributor to AEC Blacklisting through Funding; Acts of
                                                                    Intimidation, Slander, contributor to a Swatting Crime with ZGF
                                                                    Architects / Oregon DOJ / Gov. Kate Brown, through
                                                                    Negligence to Hire a highly Qualified Licensed Design
                                                                    Professional, Business Owner & over 15+ yr Athlete/Credential
                                                                    Coach x (3) Capacities.

                                                                    ***Contributor to Funding State Universities which support
                                                                    ONLY Architectural Licensure Regulations, but at the same time
                                                                    promote Interior Architecture / Interior Design Collegic
                                                                    Academic Programs, which devalue & contradict my path to
                                                                    Corporate Professionalism within the AEC / A&D portion of my
                                                                    Credentials/Experience, wherein my otherwise High Market
                                                                    Value (in many other Areas of the Globe & United States) - is
                                                                    thus, DE-VALUED. ******WILLFUL engagement &
                                                                    promotion of Neuro-Discrimination, for years within the Oregon
                                                                    Coroporate Market.

                                                                    ***Oregon has NO Commercial Interiors Professional Licensure
                                                                    Regulation Standards, but MANY other States do, namely
                                                                    Virginia, Florida and Colorado - to start…

                                                                    ***Nike's strong Financial support of numerous State Funded &
                                                                    Private Higher Education Facilities such as those at: Oregon
                                                                    State University, Portland State University, University of
                                                                    Oregon, Univestity of Portland, Oregon Institute of Technology,
                                                                    Lewis & Clark College, Linfield College of Portland, Reed
                                                                    College, Oregon Health & Science Univesrity, Willamette
                                                                    University, Central Oregon Community College, Pacific NW
                                                                    College of Art, Clatsop Community College, Clackamas
                                                                    Community College, Amercian College of Healthcare Sciences,
                                                                    Lane Community College, Mt. Hood Community College and
                                                                    MORE, for a Total of nearly (80) Academic Institutions + even
                                                                    MORE Oregon-wide Business / Community Partners ~ wherein
                                                                    their own LACK OF Ethnic/Gender Diversity is actually severe
                                                                    Structured Racism in the form of connected Propaganda
                                                                    regarding "Oregon" and "PNW" Culture, within the entire
                                                                    Society and Corporate Market. ***Oregon has a long hidden
                                                                    past in Racism and it continues STRONG today, related to KKK
                                                                    Activity, which has been "re-branded" SEVERAL times over…
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)




                                                                                                                          Page 5 of 11
                       Case 3:20-cv-00791-JR                    Document 1       Filed 05/15/20      Page 6 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    In April 2019 - I sought to be Hired for the Position of: Senior Director of Advocacy & Global
                    Sustainability / SENIOR DIRECTOR OF SUSTAINABILITY ENGAGEMENT, FUTURE OF SPORT,
                    position ~ since I had been admitted to the HPDS’s Supply Chain TS_Group, and formerly held
                    numerous Leadership / Educator / AEC & Business positions, as well as being a Credentialed Athletic
                    Coach for (3) capacities ~ along with being a Virginia State Licensed Professional & Oregon Certified
                    WBE/MBE Business Owner, who is closely associated with Nike's #closest AEC Firm: ZGF Architects.

                    ***I was instead Swatted during a series of ILLEGAL Actions from MANY State Officials, Oregon
                    DOJ Officials, Intelligence Officials and Nike Personel ~ in conjunction with corrupt Police from
                    Astoria & Bend; (2) Lawyers & the Bend DA, John Hummel and the Oregon DOJ - to include (2) USAF
                    Personel - during an Active C.I.A. #NOFEARACT Investigation into years of Blacklisting from the
                    Oregon AIA, as a whole - in which I now have the Right to Sue, BOTH Nike & ZGF Architects for.

                    ***I have been terrorized in severe and horrific, Acts of White Nationalism; Racial & Neuro-Hate; and
                    literal Acts of Domestic Terrorism, Intimidation and gang-style Bullying from Nike's Employees /
                    Vendors ~ for a year straight, due to Nike's propensity to push both White & Black Supremacy through
                    extensive Culturally Racist & Appropriating Marketing; Hiring Practices and an aggressive, #toxic
                    Caucasian and African American Male & Female dominated Culture, wherein specific demographics of
                    Employee or Societal Rights are also specifically pushed for: Latina/o's; Chinese and LGBTQ persons ~
                    which further reinforces Nike's White Nationalist & Orientalisn-based Racist strategies, which seek to
                    "demonize" or erase - those Asians deemed a "threat".

                    ***Oregon does NOT have State Commercial Interiors Licensure. I was Swatted to be kept quiet from
                    Reporting the Blacklisting; pursuing a Tort Claim against the City of Astoria AND to prevent me from
                    joining Nike, since the State & my Oregon AIA Colleagues have made it abundantly clear that I am:
                    INCOMPETENT & IDIGENT, as per FALSE Reports created by the State of Oregon / Oregon DOJ - in
                    order to discredit, shame and intimidate me into submission, during many Acts of Itimidation and
                    Domestic Terrorism that are culturally & Politcally inter-connected ~ as well as immoral.

        C.          I believe that defendant(s) (check one):
                                          is/are still committing these acts against me.
                                          is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                                          race                     Guyanese Asian Indian
                                          color                    Brown
                                          gender/sex               Female
                                          religion                 Christian / Ashtanga & Iyengar
                                                                   based Yoga Practitioner
                                          national origin          East Indian / South Asian / Indian
                                                                   American / Desi-American
                                          age (year of birth)      1983         (only when asserting a claim of age discrimination.)
                                          disability or perceived disability (specify disability)




                                                                                                                             Page 6 of 11
                       Case 3:20-cv-00791-JR                    Document 1   Filed 05/15/20     Page 7 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                                           Slandered in a Swatting Crime and broadcast to the
                                           entire PNW / National / Global AEC Industry ~ that
                                           I'm #incompetent & #indigent.******WILLFUL
                                           engagement & promotion of Neuro-Discrimination,
                                           for years within the Oregon Coroporate Market.

        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                               Page 7 of 11
                       Case 3:20-cv-00791-JR                    Document 1   Filed 05/15/20    Page 8 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    On May 12, 2020 ~ As discussed at length with the Seattle Supervisor Eric on the Phone/Email & via
                    email to Investigator Byrne ~ the severe Oregon/PNW/USA - AEC Retaliation from Nike, AIA
                    Members and Oregon State Agencies ~ as since Reported to the OGEC, via Investigator Ron via the
                    Complaint Portal & email - yesterday 5.12.2020 in detail.
                    ***Sadly, the overt & Unprofessional Retaliation I have continued to experience for Pursing the Right
                    to Sue several Companies/Agencies of Authority - has long since progressed into gang-stalking from the
                    Bend Police....The DPSST has also been given very detailed information on 5.6.2020 ~ on the horrific
                    Human & Civil Rights Violations from (2) Law Enforcement Departments/Counties and will be mailed
                    additional evidence, to assist them. ~ I have had to flesh out the details of such high-level Criminality
                    from those in the Oregon AIA & within the overall AEC Market ~ directly to Inspector General
                    Horowitz, several other Legislators and of course, Oregon Senator Wyden ~ have now been fully
                    informed of the details behind the actions of those responsible...
                    •      Congressman Ro Khanna / Washington State Democratic Senate Staffer & President of SABA,
                    Samir Junejo recognized that I've endured a Swatting Crime - in response to Reporting a Hate Crime /
                    years of Employment Blacklisting from the Oregon AIA, through support of Nike's thirst for
                    #innovation, - at the time I was issued the Right to Sue from the Seattle EEOC.
                    •      On May 8th, 2020 ~ I informed the Oregon Architects Examiner Board Investigator, Gary ~ via
                    phone & email about connected Official Complaints, Investigation details & Filed a Formal Complaint
                    under Governor Kate Brown, via the Oregon Government Ethics Complaint Portal Online on May 12,
                    2020. I followed up with the FULL extents of my digital Case Files for the (3) Case I have Registered
                    to Represent. ***He and I had actually talked a few months back and he agreed then ~ that what I had
                    been experiencing for YEARS was Illegal....
                    •      AIA Virginia and AIA Hampton Roads - support my Right to work in Oregon WITHOUT
                    Discrimination due to my State of Virginia License & Asian Indian Race.
                    ~ (6) State & Federal Investigators are involved at this point as of May 14th, 2020.
                    ***I was Swatted during an Active #CIA, NOFEARACT Investigation INTO THE BLACKLISTING
                    beginning April 2019, after a staged Arrest in February 2019, after Launching a Tort Claim in December
                    2018 for a Reported Hate Crime from the City of Astoria Police Department / City Council, in June
                    2018 - which many Legislators & IG’s know about in detail...after which I was leading National
                    Political AEC Advocacy...and pursuing a Sr. Nike position, because they were the only appropriate
                    Employer to approach, due to my extensive Credentials - which are solidly well-established creative,
                    innovative & neuro-diverse.***I've lived in Oregon for (5) years....these things should have NEVER
                    happened.
                    ~ SABA National & the Oregon State Bar are #gatekeeping...I’ve already Reported via Complaint the
                    (2) Attorneys & Bend DA involved in the Swatting Crime to the Oregon State Bar / issued Testimony to
                    Congressman Buck, Rep Ben Cline & Rep Cohenon ~ March 13th, 2020 for H.R. 5602, Domestic
                    Terrorism Prevention Act of 2020 ~ since I was Swatted for trying to Report Unlawful Blacklisting - due
                    to my State of Virginia Licensure and Asian Indian Race.
                    ~ I've also been able to detail the FULL extents of the Intelligence Community's mis-use of my Indian
                    Culture, Asian Heritage/Guyanese Race, Credentials/Personal Life, related to protecting Nike ~ within
                    actions of National Politics, Media occurences, Financial Tariffs, and Nike Athlete collusion for severe
                    Civil Rights Violations.
                    ~ As of last week specifically, I documented extreme White Nationalism from Nike & Oregon AIA ~ all
                    of which continues to be Unlawfully protected by ALL Legal Professionals in the State of Oregon - due
                    to protecting their Nike & Architect Colleagues ~ by refusing to give Legal Representation...
                    ***Please Reference the Complaints given the State of Oregon Courts for:
                    1) Civil Case Complaint for Nike /// 2) Employment Discrimination from ZGF Architects & Civil Case
                    Complaint for ZGF Architects /// 3) Complaint Filed for Civil Rights Violations for the State of Oregon
                    & the Oregon DOJ /// 4) Official Complaints Filed for State & Federal Agencies
                    ***Please have the Judge, Review the digital Guide Documents to the entire L.Hensley Set of (3) Cases
                    within Oregon Courts, regarding: a)Hate Crime, b)Blacklisting per Right to Sue x (2), and c) a Swatting
                    Crime - separated out via Word Doc, each referenceing Dropbox links, containing Files of complete
                    Importance, for such continued: sensitive, immoral & Unlawful Discrimination. ***These links have
                    been already shared with 4+ Investigators, both State & Federal. ***For these reasons, & as per CIA
                    Case#P2019-00581 / CIA-IG Case #H20191964 / OGIS Case No. 19-03045 ~ I kindly ask the Oregon       Page 8 of 11
                    Courts to SEAL these Court Filings & all Records sent for State or Federal Review of Unlawful
                       Case 3:20-cv-00791-JR                    Document 1   Filed 05/15/20        Page 9 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)

                    Yes ~ I have endured 2+ years of Illegality from Nike's direct & indirect Influence on Oregon's Market.

        B.          The Equal Employment Opportunity Commission (check one):
                                          has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on (date)   2/13/2020           .
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                                          60 days or more have elapsed.
                                          less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                                                                                                                           Page 9 of 11
                      Case 3:20-cv-00791-JR                     Document 1   Filed 05/15/20   Page 10 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


         ~ I am worth $250,000 Annually as an over 15+ year Commercially-based, State Licensed Professional &
         Educator, who is now an Oregon Certified WBE/MBE Business Owner and multi-Credentialed Athletic/Wellness
         Coach.

         ~ I kindly Request the State of Oregon Court to Order that Nike World Headquarters to pay Restitutory
         Compensation Damages of: (1) year for Unlawful Employment Discrimination + (2) years for Contribution to
         AEC Blacklisting in Oregon / PNW + (1) year for being apart of a Swatting Crime to protect the PNW-wide AEC
         Blacklisting + (1) year of Medical Damages of permanent damage done to Victim's Athletic body from Nike's
         direct involvement in the Swating Crime with the Oregon DOJ / State of Oregon and beyond…

         ***(4) years of Damages valued at: a minimum of $1 Million Dollars, plus Attorney's & Court Fees & State
         Taxes / ***PLUS ~ Ethics Violations Fines via open Violation of - 42 U.S.C as Codified, 1983/1985/1986/1988 /
         ORS 659.800 & ORS 659.805 / Oregon SB577 ~ valued at 75% of (4) years Value, for another $750,000 in
         Compensation for Victim / ***PLUS Medical Damages valued at $1 Million Dollars.

         ~ TOTAL MINIMUM Compensation Valued at: $3.5 Million + Additional Fees listed above.

         I ALSO kindly Request that the State of Oregon, via guidance from Nike, ZGF Architects and the Oregon AIA -
         to introduce NEW Commercial Interiors State Licensure. I'd like to be the 1st Oregon State Certified Interiors
         Professional.


VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.


        A.          For Parties Without an Attorney

                    I agree to provide the Clerk’s Office with any changes to my address where case−related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                    in the dismissal of my case.

                    Date of signing:               5/14/2020


                    Signature of Plaintiff               Leanne J. Hensley
                    Printed Name of Plaintiff            Leanne J.Hensley

        B.          For Attorneys

                    Date of signing:               5/14/2020




                                                                                                                    Page 10 of 11
                      Case 3:20-cv-00791-JR                     Document 1    Filed 05/15/20   Page 11 of 11


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Signature of Attorney                n/a
                    Printed Name of Attorney             n/a
                    Bar Number                           n/a
                    Name of Law Firm                     n/a
                    Street Address                       PO Box 6166
                    State and Zip Code                   Bend, Oregon 97708
                    Telephone Number                     503 741 1616
                    E-mail Address                       leannejhensley@gmail.com




                                                                                                               Page 11 of 11
